Dismissed and Opinion Filed September 10, 2015




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-15-00082-CV

                       CHARLES H. WASHINGTON, JR., Appellant
                                       V.
                          VERBA F. WASHINGTON, Appellee

                      On Appeal from the 302nd Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-13-19014-V

                             MEMORANDUM OPINION
               Before Chief Justice Wright and Justices Lang-Miers and Stoddart
                               Opinion by Chief Justice Wright
       This Court may dismiss an appeal for failure to file a clerk's record if the reason is

because an appellant has failed to pay or make arrangements to pay the clerk's fee for preparing

the record. See TEX. R. APP. P. 37.3(b). On August 6, 2015, the District Clerk of Dallas County

informed the Court that the clerk’s record had been prepared but was being held for non-payment

of fees. By letter dated August 11, 2015, the Court instructed appellant to file, within ten days,

either written verification that appellant had paid or made arrangements to pay the clerk's fee or

written documentation that appellant had been found to be entitled to proceed without payment

of costs. We cautioned appellant that failure to provide the required documentation within the

time requested may result in dismissal of the appeal for want of prosecution. See TEX. R. APP. P.

37.3(b).
       As of today’s date, appellant has not filed a response. Accordingly, we dismiss the appeal

for want of prosecution. See TEX. R. APP. P. 37.3(b), 42.3(b)–(c).




150082F.P05
                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE




                                               –2–
                                       S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                       JUDGMENT

CHARLES H. WASHINGTON, JR.,                       On Appeal from the 302nd Judicial District
Appellant                                         Court, Dallas County, Texas
                                                  Trial Court Cause No. DF-13-19014-V.
No. 05-15-00082-CV       V.                       Opinion delivered by Chief Justice Wright.
                                                  Justices Lang-Miers and Stoddart
VERBA F. WASHINGTON, Appellee                     participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee VERBA F. WASHINGTON recover her costs of this
appeal from appellant CHARLES H. WASHINGTON, JR..


Judgment entered September 10, 2015.




                                            –3–